Citation Nr: 1214403	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel












INTRODUCTION

The Veteran served on active duty in the Army from October 1954 to August 1958, and from August 1960 to December 1973.  He was stationed in Vietnam from February 1968 to December 1968, and from August 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for depression and PTSD.

During the current appeal, and specifically in an October 2010 rating decision, the RO granted service connection for depression and assigned a 30 percent evaluation for this disability, effective from March 22, 2005.  As the Veteran has not expressed disagreement with the rating, or effective date, assigned to that disability, the Board concludes that the only issue before it is entitlement to service connection for PTSD.

The Veteran requested a Decision Review Officer (DRO) hearing in a correspondence dated February 2007.  He received notice of the date and location of said hearing in a correspondence dated April 2007.  However, he declined to show at the required time.  In November 2011, the Veteran withdrew his DRO hearing request and instead asked to testify before a Veterans Law Judge.  See VA Form 21-0820.  He received notice of the date and location of said hearing in a correspondence dated January 2012.  However, he declined to show at the required time.  Not having received a request for postponement, the Board considers the request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d).

At the beginning of the appeal, the Veteran was represented by a state Veterans Service Organization (VSO).  In correspondence dated in March 2005, this state VSO withdrew its representation of the Veteran, as he had moved from Arizona to Cleveland.  In a March 2005 VA Form 21-22, the Veteran appointed another VSO as his representative.  However, in correspondence dated in April 2007, this second VSO withdrew its representation of the Veteran.  Since then, the Veteran has not appointed another representative.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

PTSD

Historically, the Veteran filed a claim for PTSD in March 2005.  In that correspondence, he stated that his original claim had been filed in 1995.  Treatment records from the Mohave Mental Health Clinic (MMHC) dated November 1996 to January 1997 contain a photocopy of a December 1996 VA Form 21-4138 wherein the Veteran described a history of alcohol, homelessness, and unemployment since his 1973 discharge.  He also referenced treatment that he had received at the MMHC and the Prescott, Arizona VA Medical Center (VAMC).  The Board notes that the original VA Form 21-4138 is not in the claims file.

The Veteran served in Vietnam from February 1968 to December 1968, and from August 1969 to August 1970.  His occupational specialty (MOS) during both tours was that of a supply sergeant.

In a correspondence dated in April 2005, the Veteran stated that he was constantly exposed to bodies along supply routes while stationed in Vietnam.  The Veteran was asked in September 2009 to provide a detailed statement regarding his alleged stressors in connection with his PTSD claim.  He has not responded.  During a September 2010 VA mental disorders examination, however, he indicated that his camp was shelled at night.  

Although the regulations governing the need for a verified stressor in support of PTSD were amended effective July 13, 2010, the Veteran is still obligated to provide sufficient detail to permit assessment of his allegations by the adjudicator of fact and by medical examiners.  On remand, therefore, the Veteran should be asked to provide a statement of his alleged in-service stressors, in as great a detail as possible, and any necessary verification should be undertaken. 

Service personnel records contain an October 1973 Report of Psychiatric Evaluation, which indicates that, when the Veteran arrived home on Christmas Day following his first Vietnam deployment, he found that his wife and two children had moved in with another man.  Subsequently, the Veteran was absent without leave (AWOL) several times and was eventually reduced in rank from E7 to PV1 because of the AWOL episodes.  The Veteran was diagnosed with depressive neurosis, moderate to severe.  

VA treatment records from the Prescott VAMC dated from August to November 1996 contain diagnoses of depression and "rule out PTSD."  

VA treatment records from 2005 and 2009 contain diagnoses of depression and PTSD.

These facts raise the possibility of a link between service and a current PTSD diagnosis.  Consequently, a medical opinion is required regarding whether the Veteran has PTSD and, if so, whether the cited stressor events are sufficient to support a diagnosis of PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  [The Board notes that the Veteran was afforded a VA mental disorders examination in September 2010.  However, the examiner did not render an opinion on the question of whether a diagnosis of PTSD is warranted.]  

Furthermore, not all VA treatment records have been obtained.  The claims file contains a February 1997 discharge summary from the Bay Pines, Florida VAMC, which indicates that the Veteran received inpatient mental health treatment for depression from January to February 1997.  In addition, a review of the claims file shows that the Veteran received mental health treatment from the Ft. Myers Community Based Outpatient Clinic (CBOC) in March 1997.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Finally, the claim file indicates that the Veteran began receiving disability benefits from the Social Security Administration  (SSA) in 1997.  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Total Disability Rating Based on Individual Unemployability (TDIU)  

In an October 2005 rating decision, the RO denied entitlement to TDIU.  In a correspondence dated March 2006, the Veteran stated that he was unable to work due to stressors he had experienced in Vietnam.

The Board construes the March 2006 correspondence as a timely notice of disagreement (NOD) with the October 2005 denial of TDIU.  Thus, the October 2005 rating decision remains pending, and the RO is required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105  and 38 C.F.R. §§ 19.29 , 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to PTSD.

2.  Contact the Veteran and request that he complete a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, regarding his allegations of stressors.  The Veteran should be informed that a stressor is a required element of service connection for PTSD, and that a failure to respond may have a negative impact upon his claim.  Upon receipt of the Veteran's response, the agency of original jurisdiction should undertake any necessary stressor development.  

3. Obtain any inpatient mental health treatment records from the Bay Pines, Florida VAMC from January to February 1997, and inpatient or outpatient psychiatric treatment records from the Ft. Myers, Florida CBOC in March 1997.  All such records that are available should be associated with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file. 

4. Obtain from the SSA copies of all records pertinent to the Veteran's claim for SSA disability benefits, including SSA's decision on such claim as well as the medical records relied upon concerning that claim.  All such available documents should be associate the Veteran's VA claims file.  All efforts to obtain these records should be fully documented, and the SSA should provide a negative response if these records are not available. 

5. Then, schedule the Veteran for a VA PTSD examination to determine the nature, extent, and etiology of any PTSD that he may have.  The claims folder, to include a copy of this remand, must be reviewed in conjunction with the examination, and the examiner should annotate in the evaluation report that he/she has reviewed the claims file.  All necessary testing should be accomplished, and the results of such studies should be included in the examination report.  

In addition, all pertinent psychiatric pathology should be annotated in the examination report.  In particular, the examiner should address the following questions:

a) Does the Veteran currently have PTSD?

b) If PTSD is diagnosed, is it at least as likely as not, i.e. 50 percent or greater probability, that the Veteran's PTSD began during or is causally related to any incident of service?  

In answering these questions, the examiner should address the Veteran's contentions; his service personnel records, including in particular the October 1973 psychiatric evaluation; and the post-service psychiatric treatment records. 

A full and complete rationale for all opinions expressed is required.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6. Issue an SOC to the Veteran addressing the issue of entitlement to TDIU.  The Veteran also must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

7. Then, readjudicate the claim for service connection for PTSD.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 




(CONTINUED ON NEXT PAGE)
for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


